IN THE SUPREME COURT OF THE STATE OF HAWAIT

lN RE MARK C. COGAN

 

ORlGlNAL PROCEEDING

 

ORDER GRANTING PBTlTlON TG RESlGN AND SURRENDER bl@ENSE
(By: Moon, C.J., NaKayama, Acoba, Duffy, and Recktenwald,

 

Upon consideration of Petitioner Mark C. Cogan's §§
Petition to Resign and Surrender License, the attached
affidavits, and the lack of objections by the Office of
Disciplinary Counsel, it appears that the petition complies with
the requirements of Rule l.lO of the Rules of the Supreme Court
of the State of HawaiU_(RSCH). Therefore,

lT lS HEREBY ORDERED that the petition is granted.

IT lS FURTHER ORDERED that Petitioner Cogan shall
return his original license to practice law to the Clerk of this
court forthwith. The Clerk shall retain the original license as
part of this record. Petitioner Cogan shall comply with the
notice, affidavit, and record requirements of sections (a), (b),
(d), and (g) of RSCH 2.l6.

IT lS FlNALLY GRDERED that the Clerk shall remove the
name of Mark C. Cogan, attorney number 4374, from the roll of
attorneys of the State of HawaFi, effective with the filing of
this order.

DATED: Honolulu, HawaiUq February l2, 20lO.

gMA¢cC¥“7\HA¢§M4LLmr3~

/@-/~“'“\t

Q@W»€'£h@W%o%V

/W?ZmAn fZ¢vn4¢4¢{/077